DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 10/22/2021, with respect to the rejection(s) of claim(s) 38-41 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2012/0142144 A1 (Taheri).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 38-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0142144 A1 (Taheri).

Re claim 38, Taheri teaches a method forming a micro-electromechanical system (MEMS) package, comprising: 

bonding a back-side of a MEMS substrate (actuator/sensor layer 110) to the capping substrate after forming the one or more depressions, so that the one or more depressions define one or more cavities between the capping substrate and the MEMS substrate (Fig. 1B); 
selectively etching a front-side of the MEMS substrate to form one or more trenches (via openings or holes 114) extending through the MEMS substrate and into the capping substrate (Fig. 1D); 
forming polysilicon within the one or more trenches ([0027]); 
performing a planarization process to remove the polysilicon from over the MEMS substrate and to define one or more polysilicon vias (silicon vias 118) within the one or more trenches (Taheri teaches that the via openings are filled using blanket  deposition processes and depicts the top surface of the vias 118 as flat and level with the MEMS layer, and the MEMS layer can thinned after deposition [0027], alternatively Taheri teaches that the polysilicon material is thinned in the TCAP thinning process as depicted in Fig. 1H); and 
forming a conductive bonding structure on the MEMS substrate and on an upper surface of the one or more polysilicon vias defined by the planarization process (the vias 118 have been defined by either of the identified planarization processes above and conductive structure 130 is formed on a surface of the via 118 Fig. 1H, alternatively Taheri teaches that 130 is formed on the exposed surface of 118 after the TCAP thinning process Fig. 1H).

Re claim 39, Taheri teaches wherein the conductive bonding structure comprises a first upper surface facing away from the MEMS substrate and a second upper surface facing away from the MEMS substrate (conductive bonding structure 130 has two portions on the right and left of device depicted in Fig. 1H).

Re claim 40, Taheri teaches wherein the one or more depressions are arranged within a first side of the capping substrate; and wherein the one or more polysilicon vias are separated from a second side of the capping substrate by a first distance that is larger than a second distance between the one or more depressions and the second side of the capping substrate (see annotated Fig. 1H).

    PNG
    media_image1.png
    385
    889
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1-4, 6-10, 31-36, 42 are allowed.
Claim 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art teaches a method forming a micro-electromechanical system (MEMS) package, comprising: forming one or more depressions within a capping substrate; bonding a back-side of a MEMS substrate to the capping substrate after forming the one or more depressions, so that the one or more depressions define one or more cavities between the capping substrate and the MEMS substrate; selectively etching a front-side of the MEMS substrate to form one or more trenches extending through the MEMS substrate; forming one or more polysilicon vias within the one or more trenches; selectively etching the front-side of the MEMS substrate to form a protrusion extending outward from a recessed surface of the MEMS substrate after forming the one or more polysilicon vias within the one or more trenches; forming a conductive routing layer over the protrusion and contacting the one or more polysilicon vias; forming a bonding layer over the conductive routing layer; patterning the conductive routing layer and the bonding layer to form a conductive bonding structure on the MEMS substrate at a location contacting the one or more polysilicon vias; and bonding the MEMS substrate to a substrate having one or more semiconductor devices by way of the conductive bonding structure (see previous office actions).
However, the prior art does not explicitly teach nor render obvious all of the limitations above and additionally wherein an entirety of the protrusion is laterally offset to a single side of the one or more polysilicon vias.
The following is an examiner’s statement of reasons for allowance: the prior art teaches a method forming a micro-electromechanical system (MEMS) package, comprising: forming one or more depressions within a capping substrate; bonding a back-side of a MEMS substrate to the capping substrate after forming the one or more depressions, so that the one or more depressions define one or more cavities between the capping substrate and the MEMS substrate; selectively etching a front-side of the MEMS substrate to form one or more trenches extending through the MEMS substrate; forming one or more polysilicon vias within the one or more trenches; forming a conductive bonding structure having a bottommost surface on the MEMS substrate and over a topmost surface of the one or more polysilicon vias that faces away from the MEMS substrate, wherein the MEMS substrate is between the conductive bonding structure and the capping substrate, and wherein the bottommost surface laterally extends past an outermost edge of the topmost surface; and bonding the MEMS substrate to a substrate having one or more semiconductor devices by way of the conductive bonding structure (see previous office actions).
However, the prior art does not explicitly teach nor render obvious all of the above and additionally performinq an etchinq process to remove a part of the one or more polysilicon vias and a part of the MEMS substrate, wherein the etchinq process defines a protrusion extending outward from a horizontally extending surface of the MEM substrate; and forming the conductive bonding structure along sidewalls and an upper surface of the protrusion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0036908 A1 (Xu) Figs. 1-3.

    PNG
    media_image2.png
    455
    505
    media_image2.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812